UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 September 6, 2011 (Date of Report) (Date of earliest event reported) JOHN WILEY & SONS, INC. (Exact name of registrant as specified in its charter) New York (State or jurisdiction of incorporation) 0-11507 13-5593032 Commission File Number IRS Employer Identification Number 111 River Street, Hoboken NJ Address of principal executive offices Zip Code Registrant’s telephone number, including area code: (201) 748-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) This is the first page of a 3 page document. Item 8.01 – Other Events Wiley Discloses Health Condition of President and CEO Steve Smith John Wiley and Sons, Inc., today announced that its President and Chief Executive Officer, Stephen M. Smith, is being treated for urological cancer. Following successful surgery, he is undergoing preventive chemotherapy. Mr. Smith’s doctors have advised him that the condition is highly treatable, and a full recovery is expected. Mr. Smith will undergo treatment over three consecutive days every three weeks for a period of a few months. He will continue to handle his day-to-day responsibilities as President and Chief Executive Officer while maintaining regular communication with the Executive Committee of the Board of Directors , which includes Matt Kissner (Chair, Audit Committee), Eduardo Menasce (Chair, Executive Compensation and Development Committee) and Will Pesce (former President & CEO) about the progress of his treatment. “We fully support Steve every step of the way and give him our full confidence as he receives treatment and recovers from his illness,” said Peter Booth Wiley, Chairman of the Board of Directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized JOHN WILEY & SONS, INC. Registrant By /s/ Stephen M. Smith Stephen M. Smith President and Chief Executive Officer By /s/ Ellis E. Cousens Ellis E. Cousens Executive Vice President and Chief Financial & Operations Officer Dated: September 6, 2011
